   8:20-cr-00174-RFR-MDN Doc # 48 Filed: 08/31/20 Page 1 of 1 - Page ID # 90




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:20CR174
                                             )
      vs.                                    )
                                             )
DARIEN T. BREWER and                         )                  ORDER
LAURYN A. BESTA,                             )
                                             )
                    Defendants.              )
                                             )
                                             )
                                             )


      This matter is before the court on the defendant, Darien T. Brewer’s unopposed
Motion to Continue Trial [47]. Counsel needs additional time to prepare for trial, file any
necessary pretrial motions and meet with defendant to discuss trial strategy and any
possible plea offers. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [47] is granted, as follows:

      1. The jury trial, for both defendants, now set for September 14, 2020, is
         continued to December 7, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and December 7, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 31, 2020.

                                                 BY THE COURT:


                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
